Citation Nr: 1228585	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  03-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.

This matter comes was last before the Board of Veterans' Appeals (Board) in February 2010, on appeal from an April 2003 decision of the Regional Office (RO) in Montgomery, Alabama. The RO denied the Veteran's claim and he timely appealed. In November 2004, the Board denied the claim, but the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). In August 2007, the Court issued an Order vacating the 2004 decision and remanding the Veteran's claim to the Board in compliance with the duty to assist. The Board remanded the claim in February 2010 for additional development.

In May 2004, the Veteran appeared at a hearing before the below-signed Veterans Law Judge. A copy of the transcript of that hearing has been associated with the record. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that pertinent evidence remains outstanding, the Veteran's claim must be remanded to the RO/AMC in compliance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. Although a June 2012 supplemental statement of the case reflects "electronic and hard copy review of outpatient treatment records from the Central Alabama Veterans Healthcare System (CAVHCS) dated November 9, 2007 through May 25, 2012," the last notes within the claims file were generated June 10, 2010. The Board may not decide the Veteran's claim without procuring this evidence. See Bell v. Derwinski, 2 Vet.App. 611 (1992). 

In a 2007 memorandum decision, the Court observed that the Veteran also had reported receiving VA treatment as early as 1991, but VA had not made "reasonable efforts" to obtain these records or to advise the Veteran that they were unavailable. The earliest VA treatment note within the claims file is dated October 24, 2000. Although the claims file reflects that VA has taken steps to obtain any outstanding records from VA facilities in Birmingham, Tuskegee, and Columbus (Ohio and Georgia), the Veteran has also reported being treated by VA in Montgomery, Alabama. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998). While this case is in remand status, the RO/AMC must attempt to gather any VA treatment records generated prior to October 24, 2000 and, if no such records are available, must advise the Veteran as to the status of his records.

When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The Veteran has further reported being under the care of a private physician and receiving private medical treatment for his knees from Doctors Adams and Stephenson. Although the claims file contains some records from Dr. Adams, those records were submitted in response to a July 1994 VA request for treatment records generated "on or about 1989" and the Veteran informed a 2011 VA examiner that he was treated by Dr. Adams as early as 1983. While this case is in remand status, the RO/AMC must provide the Veteran authorizations for the release of these records. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any records of VA treatment or examination occurring after June 10, 2010 and associate them with the record EITHER IN HARDCOPY OR ELECTRONIC FORM WITHIN THE VIRTUAL VA SYSTEM. 

2. Gather any existing records of VA treatment generated prior to October 24, 2000. NOTE that the Veteran has reported receiving care from a VA facility in Montgomery, Alabama. AS SOME OF THE REQUESTED RECORDS MAY PRE-DATE THE COMPENSATION AND PENSION RECORDS INTERCHANGE (CAPRI), SEARCH ALL APPROPRIATE LOCATIONS FOR ANY RETIRED HARD COPY RECORDS.

3. If any of the above-requested VA treatment records are not available, inform the Veteran as to the status of his records and afford him an opportunity to submit any copies in his possession.

4. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records must specifically include, but are not limited to: records from any CURRENT PRIVATE PHYSICIAN; records from DR. ADAMS of St. Frances Hospital in Columbus, Georgia; and records from the DR. STEPHENSON who performed right knee arthroscopy on the Veteran in 1987. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, or if any additional development is warranted based on any newly acquired evidence, appropriate corrective action is to be implemented.

6. Subsequently readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


